Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed May 6, 2022. 

Amendments
           Applicant's response and amendments, filed May 6, 2022, is acknowledged. Applicant has cancelled Claims 1-118, 143-144, and 151-158, amended Claims 119-127, 131-132, 134-142, 145-150, 159-166, and added new claims, Claims 167-168.

The amendment filed May 6, 2022 is objected to for failing to comply with MPEP §1.121 Manner of making amendments in applications.
(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). 
	The correct status of Claims 126-127, 134-135, 137, and 139 is (Withdrawn-currently amended).
	The correct status of Claims 133 is (Withdrawn). 
	Claims 119-142, 145-150, and 159-168 are pending.
	 
Election/Restrictions
Applicant has elected without traverse the invention of Group I, claim(s) 119-150, drawn to methods of treating a subject having or suspected of having a chronic lymphocytic leukemia (CLL), the method comprising the steps of:
preconditioning the subject with a lymphodepleting therapy comprising the administration of fludarabinee, followed by 
administering to the subject a dose of cells expressing a chimeric antigen receptor (CAR) that specifically binds to a target antigen expressed by the CLL.

Within Group I, Applicant has elected without traverse the following species, wherein:
i) the alternative target antigen specifically bound to/recognized by the chimeric antigen receptor is CD19, as recited in Claim 146; 
ii) the alternative additional prior therapeutic method step is treated with ibrutinib, as recited in Claim 128-129; 
iii) the alternative patient identification criteria is cytogenetic abnormalities associated with high-risk CLL, as recited in Claims 122-123; and 
iv) the alternative therapeutic outcome is at least 50% of subjects treated achieve complete remission (CR) and/or objective response (OR), as recited in Claims 143-144. 

Claims 119-142, 145-150, and 159-168 are pending.	
Claims 126-127, 130-135, 137, and 139 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 119-125, 128-129, 136, 138, 140-142, 145-150, and 159-168 are under consideration. 

Response to Arguments
Applicant argues that Claims 126-127, 133-135, 137, and 139 are not properly withdrawn.
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant was required to elect an alternative prior therapeutic method step, as recited in Claim 126 (specific alternative embodiment thereof), Claims 127-129, 130 (specific alternative embodiment thereof), Claim 131 (specific alternative embodiment thereof), Claim 132 ((specific alternative embodiment thereof), and Claims 134-135. 
Applicant elected treated with ibrutinib, as recited in Claim 128-129. Applicant did not elect a species from Claim 126, nor Claim 127, nor Claim 130, nor Claim 131, nor Claim 132, nor Claims 134-135. Claim 134 depends from non-elected, presently withdrawn, Claim 133.  

Applicant argues that Claim 119 recites the subject has been preconditioned with a lymphodepleting therapy, and thus the previous treatment with a lymphodepleting therapy is not an alternative additional prior therapeutic method step. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Claim 135 recites the method further comprising…. Thus, the method step of Claim 135 is an alternative additional method step to the method of Claim 119, which Applicant did not elect. Claims 137 and 139 depend from non-elected, presently withdrawn, Claim 135. 

Priority
This application is a 371 of PCT/US2017/036231 filed on June 6, 2017. Applicant’s claim for the benefit of a prior-filed application provisional application 62/429,737 filed on December 3, 2016, 62/417,292 filed on November 3, 2016, and 62/346,547 filed on June 6, 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, 62/346,547 filed on June 6, 2016 and 62/417,292 filed on November 3, 2016, and 62/429,737 filed on December 3, 2016 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
With respect to Claims 167-168, the 62/346,547, 62/417,292, and 62/429,737 applications are silent to the genus of scFv molecules comprising SEQ ID NO’s 35, 36, 37, 38, 39, and 40.
Support for scFv molecules comprising SEQ ID NO’s 35, 36, 37, 38, 39, and 40 may be found in PCT/US2017/036231 filed on June 6, 2017, e.g. [0206].
Accordingly, the effective priority date of Claims 167-168 is granted as June 6, 2017. 


If applicant believes the earlier applications provide support for this disclosure, applicant should point out such support with particularity by page and line number in the reply to this Action.

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on May 6, 2022 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

The Examiner cites below Applicant's own prior art, not cited in an IDS, to wit: 
Turtle et al (Blood 124(21): 384, Abstract 614; December 6, 2014).
	Applicant is reminded of their duty to disclose information material to patentability. See MPEP §2001 and 37 C.F.R. 1.56.
The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).

Pursuant to the Paperwork Reduction Act of 1995 (44 U.S.C. 3501 et seq.), a copy of the Applicant's own publication(s) are not provided with the instant Office Action because it is presumed that Applicant has a copy of their own publications, as such is routine practice in the art, and that Applicant has provided their representative with a copy of said publications to establish a prosecution record. However, if Applicant’s representative insists upon receiving a copy of the entire references, then the Examiner will make attempts to provide it in the next Office Action.
The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).

Claim Objections
1. 	The prior objection to Claims 120-121 and 149-150 is withdrawn in light of Applicant’s amendments to the claims to indent the elements, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 112
2. 	The prior rejection of Claims 147, 161, 163, and 166 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendments to the claims, which the Examiner finds persuasive. 

3. 	The prior rejection of Claims 141-142, 148-150, 159-160, and 162-166 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendments to the claims, which the Examiner finds persuasive. 

4. 	The prior rejection of Claims 143-144 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s cancellation of the claims, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 102
5. 	The prior rejection of Claim(s) 119-121, 136, 145-147, and 161 under 35 U.S.C. 102(a)(1) as being anticipated by Kochenderfer et al (Blood 116(21): Abstract 2865, 2010) is withdrawn in light of Applicant’s amendment to the independent claim to recite the step of administering the dose of T cells via outpatient delivery, a step Kochenderfer et al do not teach. 

6. 	The prior rejection of Claim(s) 119-125, 143-147, and 161 under 35 U.S.C. 102(a)(1) as being anticipated by Porter et al (New Engl. J. Med. 365: 725-733, 2011; of record in IDS) is withdrawn in light of Applicant’s amendment to the independent claim to recite the step of administering the dose of T cells via outpatient delivery, a step Porter et al do not teach. 

7. 	The prior rejection of Claim(s) 119-122, 124-125, 136, 138, 143-147, and 161 under 35 U.S.C. 102(a)(1) as being anticipated by Kochenderfer et al (J. Clin. Oncol. 33(6): February 15, 2015; available online August 25, 2014; of record in IDS) is withdrawn in light of Applicant’s amendment to the independent claim to recite the step of administering the dose of T cells via outpatient delivery, a step Kochenderfer et al do not teach. 

8. 	The prior rejection of Claim(s) 148-150, 162-164, and 166 under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (Lancet 385(9967): 517-528, February 1, 2015; available online October 13, 2014; of record in IDS) is withdrawn in light of Applicant’s amendment to the independent claim to recite the step of administering the dose of T cells via outpatient delivery, a step Lee et al do not teach. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9. 	The prior rejection of Claims 119-122, 124-125, 136, 138, 143-147, and 161 under AIA  35 U.S.C. 103 as being unpatentable over Kochenderfer et al (Blood 116(21): Abstract 2865, 2010; hereafter Kochenderfer-1) in view of Kochenderfer et al (J. Clin. Oncol. 33(6): February 15, 2015; available online August 25, 2014; of record in IDS; hereafter Kochenderfer-2) is withdrawn in light of Applicant’s amendment to the independent claim to recite the step of administering the dose of T cells via outpatient delivery, a step neither Kochenderfer-1 nor Kochederfer-2 teach. 

10. 	The prior rejection of Claims 120-125, 136, 138, 143-147, and 161 under AIA  35 U.S.C. 103 as being unpatentable over Kochenderfer et al (Blood 116(21): Abstract 2865, 2010; hereafter Kochenderfer-1) in view of Kochenderfer et al (J. Clin. Oncol. 33(6): February 15, 2015; available online August 25, 2014; of record in IDS; hereafter Kochenderfer-2), as applied to Claims 119-122, 124-125, 136, 138, 143-147, and 161 above, and in further view of Porter et al (New Engl. J. Med. 365: 725-733, 2011; of record in IDS) is withdrawn for reasons discussed above. 

11. 	Claims 119-121, 136, 138, 140, 145-147, and 166 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kochenderfer et al (Blood 116(21): Abstract 2865, 2010; hereafter Kochenderfer-1; of record) in view of Kandalaft et al (J. Translational Med. 10: 157, 10 pages, 2012; of record).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claim 119, Kochenderfer-1 is considered relevant prior art for having taught a method of treating a subject having or suspected of having a chronic lymphocytic leukemia (CLL) and a patient having follicular lymphoma, which is a non-Hodgkin lymphoma (NHL), the method comprising 
administering to the subject a dose of T cells expressing a chimeric antigen receptor (CAR) that specifically binds to a target antigen, to wit, CD19, expressed by the CLL or NHL, 
wherein, prior to the administration, the subject has been preconditioned with a lymphodepleting therapy comprising the administration of fludarabine.

Kochenderfer-1 do not teach wherein the administration of the cell dose and/or the lymphodepleting therapy is carried out via outpatient delivery.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 119 and 140, Kandalaft et al is considered relevant prior art for having taught a method of CAR T therapy for the treatment of cancer, the method comprising the steps of: 
i) preconditioning the patient with a lymphodepleting therapy (Abstract, Design); and 
ii) administering to the preconditioned patient a dose of T cells expressing a chimeric antigen receptor (CAR) that specifically binds to a target antigen expressed by the cancer (Abstract, Rationale, Design). 
Kandalaft et al taught wherein the administration of the cell dose and/or the lymphodepleting therapy is carried out via outpatient delivery (pg 4, col. 1, Regimen). 

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, immunology, and chimeric antigen receptor T cell therapies. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify a CD19 CAR-T immunotherapy method of treating a subject having chronic lymphocytic leukemia to comprise the steps of performing the lymphodepletion step and/or CAR-T administration step via outpatient delivery because those of ordinary skill in the art previously practiced outpatient delivery of lymphodepletion and/or CAR-T administration for immunotherapy in clinical trials, being motivated to do so because such is merely routine practice or general practice in the art. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 140, Kandalaft et al taught wherein the administration of the cell dose and/or the lymphodepleting therapy is carried out via outpatient delivery (pg 4, col. 1, Regimen). 
With respect to Claims 146-147 and 166, Kochenderfer-1 taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, CD28, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta.
Kandalaft et al taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, 4-lBB, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta (Figure 1). 
With respect to Claims 121 and 145, Kochenderfer-1 taught wherein the dose comprises about 2x10^9 CAR T cells. 
Kandalaft et al taught wherein the dose of total CAR-T cells comprises 1x10^6 cells, 3x10^6 cells, or 1x10^9 cells (pg 4, col. 1, standard escalation phase).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
The specification fails to disclose an element of criticality for a dose of about 1x10^7 to about 1.5x10^8 total CAR-expressing cells.
With respect to Claim 120, Kochenderfer-1 taught wherein the dose comprises about 2x10^9 CAR T cells, which is about 2.5x10^7 cells/kg.
Kandalaft et al taught wherein the dose of CAR-T cells comprises 1x10^6 cells/kg (dose 1) or 3x10^6 cells/kg (dose 2) (Summary Methods) about 2x10^5 to about 2x10^6 of the cells/subject kg. Kandalaft et al taught wherein the dose of total CAR-T cells comprises 1x10^6 cells, 3x10^6 cells, or 1x10^9 cells (pg 4, col. 1, standard escalation phase).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
The specification fails to disclose an element of criticality for a dose of about 2x10^5 to about 2x10^6 cells/kg.
With respect to Claim 136, Kochenderfer-1 taught wherein the lymphodepleting therapy comprising fludarabine further comprises cyclophosphamide.
Kandalaft et al taught wherein the lymphodepleting therapy comprising fludarabine further comprises cyclophosphamide (pg 4, col.’s 1-2, Regimen).
With respect to Claim 138, Kandalaft et al taught wherein the lymphodepletion step is preformed 72 hours (3 days; D-3, -2, -1) prior to administering the CAR-T cells (pg 4, col. 2, Regimen). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues surprising findings that the claimed methods of administering anti-CD19 CART cells via outpatient delivery exhibit high rates of response and survival in CLL and NHL subjects, including among those with historically poor outcomes and limited treatment options. Thus, the claimed methods allow for expanded access to treatment, such as for patient populations most in need.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's argument that outpatient delivery provides advantages to cancer patients, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The steps of performing the lymphodepletion step and/or CAR-T administration step via outpatient delivery is considered obvious because those of ordinary skill in the art previously practiced outpatient delivery of lymphodepletion and/or CAR-T administration for immunotherapy in clinical trials, being motivated to do so because such is merely routine practice or general practice in the art. Applicant fails to articulate how performing the lymphodepletion step and/or CAR-T administration step via outpatient delivery per Kandalaft et al does not achieve the asserted secondary consideration(s) of treating cancer patients and/or expanded access to treatment. Instant claims are not limited to only those cancer patients with historically poor outcomes, limited treatment options, and patient populations most in need (whatever “most in need” might mean). 
	 
Applicant argues that Kandalaft does not teach or suggest outpatient delivery of a dose of anti-CD19 CAR-expressing T cells to a subject having CLL or NHL.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Kochenderfer-1 taught a method of treating a subject having or suspected of having a chronic lymphocytic leukemia (CLL) and a patient having follicular lymphoma, which is a non-Hodgkin lymphoma (NHL), the method comprising 
administering to the subject a dose of T cells expressing a chimeric antigen receptor (CAR) that specifically binds to a target antigen, to wit, CD19, expressed by the CLL or NHL, 
wherein, prior to the administration, the subject has been preconditioned with a lymphodepleting therapy comprising the administration of fludarabine.
 
Applicant argues that Kandalaft does not teach or suggest outpatient administration of CART cells, much less outpatient administration of anti-CD19 CAR T cells to subjects with CLL or NHL
Applicant’s argument(s) has been fully considered, but is not persuasive. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf). Kandalaft et al is not required to teach or suggest performing CD19-directed CAR-T therapy in an outpatient setting. 
Applicant is respectfully reminded that the cited references should not be read in a vacuum. The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
See Citation of Relevant Prior Art below evidencing that which was known, prior to the effective filing date of the instant application (2016), by those of ordinary skill in the art regarding the use of outpatient setting to safely and effectively administer therapeutic cell compositions, e.g. stem cells (Meisenberg et al (1998), Stiff et al (2006)), anti-tumor, antigen-specific, educated T cells (Butler et al (2013), including patients suffering from NHL and CLL), and CAR-T cells (Slovin et al (2013); in addition to Kandalaft et al (2012) cited above), in methods of treating cancer in a patient.
See also Myers et al (April 12, 2021) speaking to outpatient administration of CAR-T cell therapies (Title), including the CD19 CAR-T JULIET clinical trial (NCT02445248, Study of Efficacy and Safety of CTL019 in Adult DLBCL Patients (JULIET), May 15, 2015) to treat lymphoma, in which 26% of the patients received the CAR-T treatment in an outpatient setting (pg 3, col. 1) and the CD19 CAR-T ELIANA clinical trial (NCT02435849, Study of Efficacy and Safety of CTL019 in Pediatric ALL Patients (ELIANA), May 6, 2015) to treat leukemia, in which 24% of the patients received the CAR-T treatment in an outpatient setting (pg 3, col. 2).
Thus, Applicant is not the first to have conceived of the concept of administering to a [cancer] patient CAR-T cell therapies in an outpatient setting, nor even CD19 CAR-T cell therapies to treat lymphoma or leukemia (JULIET clinical trial, 2015; ELIANA clinical trial, 2015) in an outpatient setting.
The "mere existence of differences between the prior art, e.g. lymphoma and/or leukemia (JULIET, ELIANA clinical trials) and an invention, e.g. Non-Hodgkin’s lymphoma and/or Chronic Lymphocytic Leukemia) does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."Id.

12. 	Claims 119-125, 136, 138, 145-146, and 166-167 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kochenderfer et al (Blood 116(21): Abstract 2865, 2010; hereafter Kochenderfer-1; of record) in view of Kandalaft et al (J. Translational Med. 10: 157, 10 pages, 2012; of record), as applied to Claims 119-121, 136, 138, 140, 145-147, and 166-167 above, and in further view of Kochenderfer et al (J. Clin. Oncol. 33(6): February 15, 2015; available online August 25, 2014; of record in IDS; hereafter Kochenderfer-2).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Neither Kochenderfer-1 nor Kandalaft et al teach wherein CLL is a high-risk CLL.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 119 and 122-125, Kochenderfer-2 is considered relevant prior art for having taught a method of treating a subject having or suspected of having a chronic lymphocytic leukemia (CLL) or a non-Hodgkin lymphoma (NHL) (pg 541, col. 2, Patient Characteristics) the method comprising 
administering to the subject a dose of T cells expressing a chimeric antigen receptor (CAR) that specifically binds to a target antigen, to wit, CD19, expressed by the CLL or NHL (Abstract), 
wherein, prior to the administration, the subject has been preconditioned with a lymphodepleting therapy comprising the administration of fludarabine (Abstract).
Kochenderfer-2 taught wherein the CLL is identified as having high-risk CLL (pg 541 col. 2, Patient Characteristics, “met criteria for high risk”). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first CLL patient for a second CLL patient, i.e. a high-risk CLL, in a method of treating a subject having CLL with CAR T immunotherapy with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first CLL patient for a second CLL patient, i.e. a high-risk CLL, in a method of treating a subject having CLL with CAR T immunotherapy because Kochenderfer-2 taught that improved treatments for chemotherapy-refractory B cell malignancies are clearly needed, that CD19 CAR-T therapies had successfully achieved regression of B cell malignancies, and Kochenderfer-2 reduced to practice the administration of CD19 CAR-T therapy on multiple patients with indolent or advanced CLL (Introduction). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 140, Kandalaft et al taught wherein the administration of the cell dose and/or the lymphodepleting therapy is carried out via outpatient delivery (pg 4, col. 1, Regimen). 
With respect to Claims 146-147 and 166, Kochenderfer-1 taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, CD28, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta.
Kandalaft et al taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, 4-lBB, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta (Figure 1). 
Kochenderfer-2 taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, CD28, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta (Figure 1A).
With respect to Claim 167, Kochenderfer-2 taught wherein the CD19 scFv is FMC63 (Figure 1A). 
The instant specification discloses that FMC63 scFv (SEQ ID NO:43) inherently and naturally comprises CDR motif SEQ ID NO’s: 35-40, as shown below (bold, underlined).
DIQMTQTTSSLSASLGDRVTISCRASQDISKYLNWYQQKPDGTVKLLIYHTSRLHSGVPSRFSGSGSGTDYSLTISNLEQEDIATYFCQQGNTLPYTFGGGTKLEITGSTSGSGKPGSGEGSTKGEVKLQESGPGLVAPSQSLSVTCTVSGVSLPDYGVSWIRQPPRKGLEWLGVIWGSETTYYNSALKSRLTIIKDNSKSQVFLKMNSLQTDDTAIYYCAKHYYYGGSYAMDYWGQGTSVTVSS
With respect to Claims 121 and 145, Kochenderfer-1 taught wherein the dose comprises about 2x10^9 CAR T cells. 
Kandalaft et al taught wherein the dose of total CAR-T cells comprises 1x10^6 cells, 3x10^6 cells, or 1x10^9 cells (pg 4, col. 1, standard escalation phase).
Kochenderfer-2 al taught wherein the dose comprises about 1x10^6 or 5x10^6 CAR T cells/kg (pg 541, col. 1, Anti-CD19 CAR Treatment Plan), which is equivalent to about 1x10^8 to about 4.5x10^8 total CAR T cells. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
The specification fails to disclose an element of criticality for a dose of about 1x10^7 to about 1.5x10^8 total CAR-expressing cells.
With respect to Claim 120, Kochenderfer-1 taught wherein the dose comprises about 2x10^9 CAR T cells, which is about 2.5x10^7 cells/kg.
Kandalaft et al taught wherein the dose of CAR-T cells comprises 1x10^6 cells/kg (dose 1) or 3x10^6 cells/kg (dose 2) (Summary Methods) about 2x10^5 to about 2x10^6 of the cells/subject kg. Kandalaft et al taught wherein the dose of total CAR-T cells comprises 1x10^6 cells, 3x10^6 cells, or 1x10^9 cells (pg 4, col. 1, standard escalation phase).
Kochenderfer-2 taught wherein the dose comprises about 1x10^6 or 5x10^6 CAR T cells/kg (pg 541, col. 1, Anti-CD19 CAR Treatment Plan).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
The specification fails to disclose an element of criticality for a dose of about 2x10^5 to about 2x10^6 cells/kg.
With respect to Claim 136, Kochenderfer-1 taught wherein the lymphodepleting therapy comprising fludarabine further comprises cyclophosphamide.
Kandalaft et al taught wherein the lymphodepleting therapy comprising fludarabine further comprises cyclophosphamide (pg 4, col.’s 1-2, Regimen).
Kochenderfer-2 taught wherein the lymphodepleting therapy comprising fludarabine further comprises cyclophosphamide (Abstract).
With respect to Claim 138, Kandalaft et al taught wherein the lymphodepletion step is preformed 72 hours (3 days; D-3, -2, -1) prior to administering the CAR-T cells (pg 4, col. 2, Regimen). 
Kochenderfer-2 taught wherein the lymphodepleting step is performed daily starting 5 days (D-5, -4, -3, -2, and -1) prior to administering the CAR-T cells (pg 541, col. 1, Anti-CD19 CAR Treatment Plan).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

13. 	Claims 120-125, 136, 138, 145-147, and 166-167 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kochenderfer et al (Blood 116(21): Abstract 2865, 2010; hereafter Kochenderfer-1; of record) in view of Kandalaft et al (J. Translational Med. 10: 157, 10 pages, 2012; of record), and Kochenderfer et al (J. Clin. Oncol. 33(6): February 15, 2015; available online August 25, 2014; of record in IDS; hereafter Kochenderfer-2), as applied to Claims 119-125, 136, 138, 140, 145-147, and 166-167 above, and in further view of Porter et al (New Engl. J. Med. 365: 725-733, 2011; of record in IDS).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Neither Kochenderfer-1 nor Kandalaft et al, nor Kochenderfer-2 teach wherein the CD19 CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, 4-1BB, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 119, 146-147, and 166, Porter et al is considered relevant prior art for having taught a method of treating a subject having or suspected of having a chronic lymphocytic leukemia (CLL), the method comprising 
administering to the subject a dose of T cells expressing a chimeric antigen receptor (CAR) that specifically binds to a target antigen, to wit, CD19, expressed by the CLL (Abstract), 
wherein, prior to the administration, the subject has been preconditioned with a lymphodepleting therapy comprising the administration of fludarabine (pg 726, col. 1).
Porter et al taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, 4-1BB, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta (Figure 1A).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first cytoplasmic signaling domain from a costimulatory molecule, e.g. CD28, as taught by Kochenderfer et al, with a second cytoplasmic signaling domain from a costimulatory molecule, i.e. 4-1BB, as taught by Porter et al, in a CD19-directed chimeric antigen receptor with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first cytoplasmic signaling domain from a costimulatory molecule, e.g. CD28, with a second cytoplasmic signaling domain from a costimulatory molecule, i.e. 4-1BB, in a CD19-directed chimeric antigen receptor because Porter et al taught that inclusion of the 4-1BB signaling domain significantly increases antitumor activity and in vivo persistence of chimeric antigen receptors (pg 725, introductory ¶); whereas, CAR molecules linked to a CD28 signaling domain rapidly disappeared from circulation (pg 731, col. 1). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 140, Kandalaft et al taught wherein the administration of the cell dose and/or the lymphodepleting therapy is carried out via outpatient delivery (pg 4, col. 1, Regimen). 
With respect to Claims 146-147 and 166, Kochenderfer-1 taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, CD28, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta.
Kandalaft et al taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, 4-lBB, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta (Figure 1). 
Kochenderfer-2 taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, CD28, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta (Figure 1A).
Porter et al taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, 4-1BB, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta (Figure 1A).
With respect to Claim 167, Kochenderfer-2 taught wherein the CD19 scFv is FMC63 (Figure 1A). 
Porter et al taught wherein the CD19 scFv is FMC63 (Figure 1A). 
The instant specification discloses that FMC63 scFv (SEQ ID NO:43) inherently and naturally comprises CDR motif SEQ ID NO’s: 35-40, as shown below (bold, underlined).
DIQMTQTTSSLSASLGDRVTISCRASQDISKYLNWYQQKPDGTVKLLIYHTSRLHSGVPSRFSGSGSGTDYSLTISNLEQEDIATYFCQQGNTLPYTFGGGTKLEITGSTSGSGKPGSGEGSTKGEVKLQESGPGLVAPSQSLSVTCTVSGVSLPDYGVSWIRQPPRKGLEWLGVIWGSETTYYNSALKSRLTIIKDNSKSQVFLKMNSLQTDDTAIYYCAKHYYYGGSYAMDYWGQGTSVTVSS
With respect to Claims 121 and 145, Kochenderfer-1 taught wherein the dose comprises about 2x10^9 CAR T cells. 
Kandalaft et al taught wherein the dose of total CAR-T cells comprises 1x10^6 cells, 3x10^6 cells, or 1x10^9 cells (pg 4, col. 1, standard escalation phase).
Kochenderfer-2 al taught wherein the dose comprises about 1x10^6 or 5x10^6 CAR T cells/kg (pg 541, col. 1, Anti-CD19 CAR Treatment Plan), which is equivalent to about 1x10^8 to about 4.5x10^8 total CAR T cells. 
Porter et al taught wherein the dose comprises about 1.4x10^7 CAR T cells. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
The specification fails to disclose an element of criticality for a dose of about 1x10^7 to about 1.5x10^8 total CAR-expressing cells.
With respect to Claim 120, Kochenderfer-1 taught wherein the dose comprises about 2x10^9 CAR T cells, which is about 2.5x10^7 cells/kg.
Kandalaft et al taught wherein the dose of CAR-T cells comprises 1x10^6 cells/kg (dose 1) or 3x10^6 cells/kg (dose 2) (Summary Methods) about 2x10^5 to about 2x10^6 of the cells/subject kg. Kandalaft et al taught wherein the dose of total CAR-T cells comprises 1x10^6 cells, 3x10^6 cells, or 1x10^9 cells (pg 4, col. 1, standard escalation phase).
Kochenderfer-2 taught wherein the dose comprises about 1x10^6 or 5x10^6 CAR T cells/kg (pg 541, col. 1, Anti-CD19 CAR Treatment Plan).
Porter et al taught wherein the dose comprises about 2x10^5 cells/kg (Abstract, 1.5x10^5 cells/kg; pg 726, col. 2). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
The specification fails to disclose an element of criticality for a dose of about 2x10^5 to about 2x10^6 cells/kg.
With respect to Claim 136, Kochenderfer-1 taught wherein the lymphodepleting therapy comprising fludarabine further comprises cyclophosphamide.
Kandalaft et al taught wherein the lymphodepleting therapy comprising fludarabine further comprises cyclophosphamide (pg 4, col.’s 1-2, Regimen).
Kochenderfer-2 taught wherein the lymphodepleting therapy comprising fludarabine further comprises cyclophosphamide (Abstract).
Porter et al taught a lymphodepleting step prior to administration of the CAR T cells, wherein said lymphodepleting step comprises cyclophosphamide (but not fludarabine) (pg 726, col. 2, Cell Infusions). 
With respect to Claim 138, Kandalaft et al taught wherein the lymphodepletion step is preformed 72 hours (3 days; D-3, -2, -1) prior to administering the CAR-T cells (pg 4, col. 2, Regimen). 
Kochenderfer-2 taught wherein the lymphodepleting step is performed daily starting 5 days (D-5, -4, -3, -2, and -1) prior to administering the CAR-T cells (pg 541, col. 1, Anti-CD19 CAR Treatment Plan).
Porter et al taught a lymphodepleting step performed 96 hours (4 days) prior to administering the CAR-T cells (pg 726, col. 2, Cell Infusions).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
With respect to Claims 122-125, Kochenderfer-2 taught wherein the CLL is identified as having one or more cytogenetic abnormalities associated with high-risk CLL (pg 541 col. 2, Patient Characteristics, “met criteria for high risk”). 
Porter et al taught wherein the CLL is identified as having one or more cytogenetic abnormalities associated with high-risk CLL (pg 726, col. 1, cytogenetic analysis, “rapidly progressive”, “refractory B-cell neoplasms”; pg 726, col. 2, cytogenetic analysis).  
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

14. 	Claims 120-125, 128-129, 136, 146-147, and 166 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kochenderfer et al (Blood 116(21): Abstract 2865, 2010; hereafter Kochenderfer-1; of record) in view of Kandalaft et al (J. Translational Med. 10: 157, 10 pages, 2012; of record), Kochenderfer et al (J. Clin. Oncol. 33(6): February 15, 2015; available online August 25, 2014; of record in IDS; hereafter Kochenderfer-2), and Porter et al (New Engl. J. Med. 365: 725-733, 2011; of record in IDS), as applied to Claims 119-125, 136, 138, 140, 145-147, and 166-167 above, and in further view of Kahl et al (Leukemia & Lymphoma 56(9): 2505-2511, available online May 25, 2015) and Porter et al (Science Translational Medicine 7(303): doi:10.1126/scitranslmed.aac5415; 13 pages, available online September 2, 2015; of record in IDS; hereafter Porter-2). 
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Neither Kochenderfer-1, Kandalaft et al, Kochenderfer-2, nor Porter et al teach wherein prior to the administration of the dose of cells, the subject has been treated for the CLL with ibrutinib.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 128-129, Kahl et al is considered relevant prior art for having taught a method of treating a non-Hodgkin lymphoma in a patient, the method comprising the step of administering CD19 CAR-T cells. 
Kahl et al taught that there is a scientific rationale for combining CART19 and ibrutinib, because: 
i) the two strategies utilize different mechanisms of targeting malignant B-cells; 
ii) exposure to ibrutinib may enhance CART19 function; and 
iii) by mobilizing B-cells into the circulation, ibrutinib may enhance their recognition by CART19 cells. Completed in vitro studies showed a lack of CART19 sensitivity to ibrutinib when administered in a nanomolar dose range (pg 2508, col. 2).
Similarly, Porter-2 taught a method of treating refractory CLL in a patient, the method comprising the step of administering CD19 CAR-T cells, wherein at least one patient had been treated with ibrutinib (pg 2, col. 1). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to practice a CAR-T immunotherapy method of treating chronic lymphocytic leukemia in a subject who had previously received ibrutinib therapy with a reasonable expectation of success because, as taught by Kahl et al, those of ordinary skill in the art previously recognized a scientific rationale for combining CART19 and ibrutinib, because: 
i) the two strategies utilize different mechanisms of targeting malignant B-cells; 
ii) exposure to ibrutinib may enhance CART19 function; and 
iii) by mobilizing B-cells into the circulation, ibrutinib may enhance their recognition by CART19 cells. Completed in vitro studies showed a lack of CART19 sensitivity to ibrutinib when administered in a nanomolar dose range (pg 2508, col. 2). The artisan would have been motivated to practice a CAR-T immunotherapy method of treating chronic lymphocytic leukemia in a subject who had previously received ibrutinib therapy because Porter-2 taught that one of the patients being treated for refractory CLL had been treated with ibrutinib (pg 2, col. 1). Similarly, Kahl et al taught that pre-clinical studies evaluating the potential use of anti-CD19 CAR-transduced T cells in the context of ibrutinib therapy for B cell disease such a non-Hodgkin lymphoma was already underway (pg 2508, col. 1). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 140, Kandalaft et al taught wherein the administration of the cell dose and/or the lymphodepleting therapy is carried out via outpatient delivery (pg 4, col. 1, Regimen). 
With respect to Claims 146-147 and 166, Kochenderfer-1 taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, CD28, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta.
Kandalaft et al taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, 4-lBB, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta (Figure 1). 
Kochenderfer-2 taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, CD28, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta (Figure 1A).
Porter et al taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, 4-1BB, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta (Figure 1A).
Porter-2 taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, 4-lBB, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta (pg 1, col. 2, Introduction). 
With respect to Claim 167, Kochenderfer-2 taught wherein the CD19 scFv is FMC63 (Figure 1A). 
Porter et al taught wherein the CD19 scFv is FMC63 (Figure 1A). 
The instant specification discloses that FMC63 scFv (SEQ ID NO:43) inherently and naturally comprises CDR motif SEQ ID NO’s: 35-40, as shown below (bold, underlined).
DIQMTQTTSSLSASLGDRVTISCRASQDISKYLNWYQQKPDGTVKLLIYHTSRLHSGVPSRFSGSGSGTDYSLTISNLEQEDIATYFCQQGNTLPYTFGGGTKLEITGSTSGSGKPGSGEGSTKGEVKLQESGPGLVAPSQSLSVTCTVSGVSLPDYGVSWIRQPPRKGLEWLGVIWGSETTYYNSALKSRLTIIKDNSKSQVFLKMNSLQTDDTAIYYCAKHYYYGGSYAMDYWGQGTSVTVSS
With respect to Claims 121 and 145, Kochenderfer-1 taught wherein the dose comprises about 2x10^9 CAR T cells. 
Kandalaft et al taught wherein the dose of total CAR-T cells comprises 1x10^6 cells, 3x10^6 cells, or 1x10^9 cells (pg 4, col. 1, standard escalation phase).
Kochenderfer-2 al taught wherein the dose comprises about 1x10^6 or 5x10^6 CAR T cells/kg (pg 541, col. 1, Anti-CD19 CAR Treatment Plan), which is equivalent to about 1x10^8 to about 4.5x10^8 total CAR T cells. 
Porter et al taught wherein the dose comprises about 1.4x10^7 CAR T cells. 
Porter-2 taught wherein the dose of total CAR-T cells comprises between 1x10^7 to 1x10^9 CAR-T cells (Abstract). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
The specification fails to disclose an element of criticality for a dose of about 1x10^7 to about 1.5x10^8 total CAR-expressing cells.
With respect to Claim 120, Kochenderfer-1 taught wherein the dose comprises about 2x10^9 CAR T cells, which is about 2.5x10^7 cells/kg.
Kandalaft et al taught wherein the dose of CAR-T cells comprises 1x10^6 cells/kg (dose 1) or 3x10^6 cells/kg (dose 2) (Summary Methods) about 2x10^5 to about 2x10^6 of the cells/subject kg. Kandalaft et al taught wherein the dose of total CAR-T cells comprises 1x10^6 cells, 3x10^6 cells, or 1x10^9 cells (pg 4, col. 1, standard escalation phase).
Kochenderfer-2 taught wherein the dose comprises about 1x10^6 or 5x10^6 CAR T cells/kg (pg 541, col. 1, Anti-CD19 CAR Treatment Plan).
Porter et al taught wherein the dose comprises about 2x10^5 cells/kg (Abstract, 1.5x10^5 cells/kg; pg 726, col. 2). 
Porter-2 taught wherein the dose of total CAR-T cells comprises between 1x10^7 to 1x10^9 CAR-T cells (Abstract), which is equivalent to about 1x10^5 to about 1x10^7 cells/kg.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
The specification fails to disclose an element of criticality for a dose of about 2x10^5 to about 2x10^6 cells/kg.
With respect to Claim 136, Kochenderfer-1 taught wherein the lymphodepleting therapy comprising fludarabine further comprises cyclophosphamide.
Kandalaft et al taught wherein the lymphodepleting therapy comprising fludarabine further comprises cyclophosphamide (pg 4, col.’s 1-2, Regimen).
Kochenderfer-2 taught wherein the lymphodepleting therapy comprising fludarabine further comprises cyclophosphamide (Abstract).
Porter et al taught a lymphodepleting step prior to administration of the CAR T cells, wherein said lymphodepleting step comprises cyclophosphamide (but not fludarabine) (pg 726, col. 2, Cell Infusions). 
Porter-2 taught wherein the lymphodepleting therapy comprising fludarabine further comprises cyclophosphamide (pg 2, col. 1, “fludarabine/cyclophosphamide).
With respect to Claim 138, Kandalaft et al taught wherein the lymphodepletion step is preformed 72 hours (3 days; D-3, -2, -1) prior to administering the CAR-T cells (pg 4, col. 2, Regimen). 
Kochenderfer-2 taught wherein the lymphodepleting step is performed daily starting 5 days (D-5, -4, -3, -2, and -1) prior to administering the CAR-T cells (pg 541, col. 1, Anti-CD19 CAR Treatment Plan).
Porter et al taught a lymphodepleting step performed 96 hours (4 days) prior to administering the CAR-T cells (pg 726, col. 2, Cell Infusions).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
With respect to Claims 122-125, Kochenderfer-2 taught wherein the CLL is identified as having one or more cytogenetic abnormalities associated with high-risk CLL (pg 541 col. 2, Patient Characteristics, “met criteria for high risk”). 
Porter et al taught wherein the CLL is identified as having one or more cytogenetic abnormalities associated with high-risk CLL (pg 726, col. 1, cytogenetic analysis, “rapidly progressive”, “refractory B-cell neoplasms”; pg 726, col. 2, cytogenetic analysis).  
Porter-2 taught wherein the patients were at high-risk (pg 9, col. 1, “who were at high-risk of death from CLL”). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

15. 	Claims 120-121, 136, 138, 141, 145-150, 159, 161-164, and 167-168 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kochenderfer et al (Blood 116(21): Abstract 2865, 2010; hereafter Kochenderfer-1; of record) in view of Kandalaft et al (J. Translational Med. 10: 157, 10 pages, 2012; of record), Kochenderfer et al (J. Clin. Oncol. 33(6): February 15, 2015; available online August 25, 2014; of record in IDS; hereafter Kochenderfer-2), Porter et al (New Engl. J. Med. 365: 725-733, 2011; of record in IDS), Kahl et al (Leukemia & Lymphoma 56(9): 2505-2511, available online May 25, 2015; of record) and Porter et al (Science Translational Medicine 7(303): doi:10.1126/scitranslmed.aac5415; 13 pages, available online September 2, 2015; of record in IDS; hereafter Porter-2), as applied to Claims 119-125, 128-129, 136, 138, 140, 145-147, and 166-167 above, and in further view of Lee et al (Lancet 385(9967): 517-528, February 1, 2015; available online October 13, 2014; of record in IDS). 
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Neither Kochenderfer-1, Kandalaft et al, Kochenderfer-2, Porter et al, Kahl et al, nor Porter-2 teach wherein the relative ratio of CD4+ to CD8+ T cells to be administered is between about 1:3 to about 3:1.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 141, 148, and 159, Lee et al is considered relevant prior art for having taught a method of treating a subject having a non-Hodgkin lymphoma (NHL), the method comprising the steps of: 
i) preconditioning the patient with a lymphodepleting therapy comprising the administration of fludarabinee (Summary Methods); and 
ii) administering to the preconditioned patient a dose of T cells expressing a chimeric antigen receptor (CAR) that specifically binds to a target antigen expressed by the NHL (Summary Methods).
Lee et al taught wherein the infused dose comprises a CD19 CAR-T CD4+ to CD19 CAR-T CD8+ ratio of 2.6 to 1 (Supplementary Figure 3, “infused CD19-CAR cells”). 
Lee et al taught that the art practiced administration of CD19 CAR-T therapy for the treatment of B-cell lymphomas and chronic lymphocytic leukemia (CLL) (Summary Background; pg 517, col. 2, Introduction). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to practice a CAR-T immunotherapy method of treating chronic lymphocytic leukemia in a subject comprising the step of administering a dose comprising a CAR-T CD4+ to CAR-T CD8+ ratio of about 1:3 to about 3:1 with a reasonable expectation of success, and being motivated to do so, because Lee et al successfully demonstrated a CAR-T dosage comprising a CD4+ to CD8+ ratio of about 2.6 to 1, whereby such achieved at least 50% complete remission in the treated patient population (Table 1), whereby those of ordinary skill in the art previously recognized that co-administration of CD4 and CD8 T cells with tumor specificity improves therapeutic efficacy through both CD4 help and other anti-tumor effects. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05(I). 
The prior art teaches a CAR-T CD4/CD8 ratio dosage used for the same or similar purpose as the instantly claimed inventions, with a specific embodiment within the claimed range, whereby the size of the claimed range is small and the ordinary artisan would have found the relative ratios to be predictable across the range. Instant specification fails to disclose an element of criticality for the claimed CAR-T CD4/CD8 ratio. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 140, Kandalaft et al taught wherein the administration of the cell dose and/or the lymphodepleting therapy is carried out via outpatient delivery (pg 4, col. 1, Regimen). 
With respect to Claims 146-147, 161, 163, and 166, Kochenderfer-1 taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, CD28, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta.
Kandalaft et al taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, 4-lBB, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta (Figure 1). 
Kochenderfer-2 taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, CD28, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta (Figure 1A).
Porter et al taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, 4-1BB, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta (Figure 1A).
Porter-2 taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, 4-lBB, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta (pg 1, col. 2, Introduction). 
Lee et al taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, CD28, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta (Summary Methods).
With respect to Claims 167-168, Kochenderfer-2 taught wherein the CD19 scFv is FMC63 (Figure 1A). The 
Porter et al taught wherein the CD19 scFv is FMC63 (Figure 1A). 
Lee et al taught wherein the CD19 scFv is FMC63 (pg 518, col. 2, Procedures). 
The instant specification discloses that FMC63 scFv (SEQ ID NO:43) inherently and naturally comprises CDR motif SEQ ID NO’s: 35-40, as shown below (bold, underlined).
DIQMTQTTSSLSASLGDRVTISCRASQDISKYLNWYQQKPDGTVKLLIYHTSRLHSGVPSRFSGSGSGTDYSLTISNLEQEDIATYFCQQGNTLPYTFGGGTKLEITGSTSGSGKPGSGEGSTKGEVKLQESGPGLVAPSQSLSVTCTVSGVSLPDYGVSWIRQPPRKGLEWLGVIWGSETTYYNSALKSRLTIIKDNSKSQVFLKMNSLQTDDTAIYYCAKHYYYGGSYAMDYWGQGTSVTVSS
With respect to Claims 121, 145, 150, and 162, Kochenderfer-1 taught wherein the dose comprises about 2x10^9 CAR T cells. 
Kandalaft et al taught wherein the dose of total CAR-T cells comprises 1x10^6 cells, 3x10^6 cells, or 1x10^9 cells (pg 4, col. 1, standard escalation phase).
Kochenderfer-2 al taught wherein the dose comprises about 1x10^6 or 5x10^6 CAR T cells/kg (pg 541, col. 1, Anti-CD19 CAR Treatment Plan), which is equivalent to about 1x10^8 to about 4.5x10^8 total CAR T cells. 
Porter et al taught wherein the dose comprises about 1.4x10^7 CAR T cells. 
Porter-2 taught wherein the dose of total CAR-T cells comprises between 1x10^7 to 1x10^9 CAR-T cells (Abstract). 
Lee et al taught dose 1 of 1x10^6 cells/kg = 7.7x10^7 cells to 9x10^7 cells
Lee et al taught dose 2 of 3x10^6 cells/kg = 2.3x10^8 cells to 2.7x10^8 cells. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
The specification fails to disclose an element of criticality for a dose of about 1x10^7 to about 1.5x10^8 total CAR-expressing cells.
With respect to Claims 120 and 149, Kochenderfer-1 taught wherein the dose comprises about 2x10^9 CAR T cells, which is about 2.5x10^7 cells/kg.
Kandalaft et al taught wherein the dose of CAR-T cells comprises 1x10^6 cells/kg (dose 1) or 3x10^6 cells/kg (dose 2) (Summary Methods) about 2x10^5 to about 2x10^6 of the cells/subject kg. Kandalaft et al taught wherein the dose of total CAR-T cells comprises 1x10^6 cells, 3x10^6 cells, or 1x10^9 cells (pg 4, col. 1, standard escalation phase).
Kochenderfer-2 taught wherein the dose comprises about 1x10^6 or 5x10^6 CAR T cells/kg (pg 541, col. 1, Anti-CD19 CAR Treatment Plan).
Porter et al taught wherein the dose comprises about 2x10^5 cells/kg (Abstract, 1.5x10^5 cells/kg; pg 726, col. 2). 
Porter-2 taught wherein the dose of total CAR-T cells comprises between 1x10^7 to 1x10^9 CAR-T cells (Abstract), which is equivalent to about 1x10^5 to about 1x10^7 cells/kg.
Those of ordinary skill in the art recognize that the average body mass for adults in the Unites States naturally ranges from 77kg to 91kg. 
Lee et al taught wherein the dose of CAR-T cells comprises 1x10^6 cells/kg (dose 1) or 3x10^6 cells/kg (dose 2) (Summary Methods) about 2x10^5 to about 2x10^6 of the cells/subject kg.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
The specification fails to disclose an element of criticality for a dose of about 2x10^5 to about 2x10^6 cells/kg.
With respect to Claims 136 and 164, Kochenderfer-1 taught wherein the lymphodepleting therapy comprising fludarabine further comprises cyclophosphamide.
Kandalaft et al taught wherein the lymphodepleting therapy comprising fludarabine further comprises cyclophosphamide (pg 4, col.’s 1-2, Regimen).
Kochenderfer-2 taught wherein the lymphodepleting therapy comprising fludarabine further comprises cyclophosphamide (Abstract).
Porter et al taught a lymphodepleting step prior to administration of the CAR T cells, wherein said lymphodepleting step comprises cyclophosphamide (but not fludarabine) (pg 726, col. 2, Cell Infusions). 
Porter-2 taught wherein the lymphodepleting therapy comprising fludarabine further comprises cyclophosphamide (pg 2, col. 1, “fludarabine/cyclophosphamide).
Lee et al taught wherein the lymphodepleting therapy comprising fludarabine further comprises cyclophosphamide (Summary Methods).
With respect to Claim 138, Kandalaft et al taught wherein the lymphodepletion step is preformed 72 hours (3 days; D-3, -2, -1) prior to administering the CAR-T cells (pg 4, col. 2, Regimen). 
Kochenderfer-2 taught wherein the lymphodepleting step is performed daily starting 5 days (D-5, -4, -3, -2, and -1) prior to administering the CAR-T cells (pg 541, col. 1, Anti-CD19 CAR Treatment Plan).
Porter et al taught a lymphodepleting step performed 96 hours (4 days) prior to administering the CAR-T cells (pg 726, col. 2, Cell Infusions).
Lee et al taught wherein the lymphodepleting therapy is initiated at a time that is about 48 hours to about 96 hours prior to the administration of the cells (pg 518, col. 2, Procedures).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
With respect to Claims 122-125, Kochenderfer-2 taught wherein the CLL is identified as having one or more cytogenetic abnormalities associated with high-risk CLL (pg 541 col. 2, Patient Characteristics, “met criteria for high risk”). 
Porter et al taught wherein the CLL is identified as having one or more cytogenetic abnormalities associated with high-risk CLL (pg 726, col. 1, cytogenetic analysis, “rapidly progressive”, “refractory B-cell neoplasms”; pg 726, col. 2, cytogenetic analysis).  
Porter-2 taught wherein the patients were at high-risk (pg 9, col. 1, “who were at high-risk of death from CLL”). 
With respect to Claim(s) 141, 148, and 159, Lee et al taught wherein the infused dose comprises a CD19 CAR-T CD4+ to CD19 CAR-T CD8+ ratio of 2.6 to 1 (Supplementary Figure 3, “infused CD19-CAR cells”). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

16. 	Claims 120-121, 141-142, 145-150, 159-163, and 165-168 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kochenderfer et al (Blood 116(21): Abstract 2865, 2010; hereafter Kochenderfer-1; of record) in view of Kandalaft et al (J. Translational Med. 10: 157, 10 pages, 2012; of record), Kochenderfer et al (J. Clin. Oncol. 33(6): February 15, 2015; available online August 25, 2014; of record in IDS; hereafter Kochenderfer-2), Porter et al (New Engl. J. Med. 365: 725-733, 2011; of record in IDS), Kahl et al (Leukemia & Lymphoma 56(9): 2505-2511, available online May 25, 2015; of record), Porter et al (Science Translational Medicine 7(303): doi:10.1126/scitranslmed.aac5415; 13 pages, available online September 2, 2015; of record in IDS; hereafter Porter-2), and Lee et al (Lancet 385(9967): 517-528, February 1, 2015; available online October 13, 2014; of record in IDS), as applied to Claims 119-125, 128-129, 136, 138, 140-141, 145-150, 159, 161-164, and 166-168 above, and in further view of Turtle et al (Blood 124(21): 384, Abstract 614; December 6, 2014; Applicant’s own work not cited in an IDS; of record) and Ritchie et al (Molecular Therapy 21(11): 2122-2129, 2013; of record).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Neither Kochenderfer-1, Kandalaft et al, Kochenderfer-2, Porter et al, Kahl et al, Porter-2, nor Lee et al teach wherein the relative ratio of CD4+ to CD8+ T cells to be administered is about 1:1.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 142, 160, and 165, Turtle et al is considered relevant prior art for having taught a method of treating a subject having chronic lymphocytic leukemia (CLL) or a non-Hodgkin lymphoma (NHL), the method comprising the step of administering a CD19 CAR-T dosage, wherein the relative ratio of CD19 CAR-T CD4+ to CD19 CAR-T CD8+ cells to be administered is about 1:1 (Methods).
Similarly, Ritchie et al is considered relevant prior art for having taught a method of treating a subject having leukemia, the method comprising the step of administering a CAR-T dosage, wherein the relative ratio of CAR-T CD4+ to CAR-T CD8+ cells to be administered is about 1:1 (pg 2127, col. 1, CD4:CD8 ratio (49%:48%) in the T-cell infusion product).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to practice a CAR-T immunotherapy method of treating chronic lymphocytic leukemia in a subject comprising the step of administering a dose comprising a CAR-T CD4+ to CAR-T CD8+ ratio of about 1:1 with a reasonable expectation of success, and being motivated to do so, because both Applicant (Turtle et al) and Ritchie et al successfully demonstrated a CAR-T dosage comprising a CD4+ to CD8+ ratio of about 1:1. Turtle et al taught that adoptive immunotherapy with CD19 CAR T cells of defined subset, and at a CD4+ to CD8+ ratio of about 1:1 is feasible and safe in a majority of heavily pretreated patients with refractory B cell malignancies and has potent anti-tumor activity (Conclusion). Similarly, Ritchie et al taught the CAR-T cells can be safely infused in patients with high-risk leukemia, and show appropriate in vivo trafficking, persistence, and functional activity, all likely to be critical to induce and maintain clinical responses in patients with high-risk hematologic malignancy (pg 2127, col. 2). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
The prior art teaches a CAR-T CD4/CD8 ratio dosage used for the same or similar purpose as the instantly claimed inventions, with a specific embodiment within the claimed range, whereby the size of the claimed range is small and the ordinary artisan would have found the relative ratios to be predictable across the range. Instant specification fails to disclose an element of criticality for the claimed CAR-T CD4/CD8 ratio. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 140, Kandalaft et al taught wherein the administration of the cell dose and/or the lymphodepleting therapy is carried out via outpatient delivery (pg 4, col. 1, Regimen). 
With respect to Claims 146-147, 161, 163, and 166, Kochenderfer-1 taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, CD28, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta.
Kandalaft et al taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, 4-lBB, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta (Figure 1). 
Kochenderfer-2 taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, CD28, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta (Figure 1A).
Porter et al taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, 4-1BB, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta (Figure 1A).
Porter-2 taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, 4-lBB, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta (pg 1, col. 2, Introduction). 
Lee et al taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, CD28, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta (Summary Methods).
Turtle et al taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, 4-lBB, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta (Methods). 
With respect to Claims 167-168, Kochenderfer-2 taught wherein the CD19 scFv is FMC63 (Figure 1A). The 
Porter et al taught wherein the CD19 scFv is FMC63 (Figure 1A). 
Lee et al taught wherein the CD19 scFv is FMC63 (pg 518, col. 2, Procedures). 
Turtle et al taught wherein the CD19 scFv is FMC63 (Methods). 
The instant specification discloses that FMC63 scFv (SEQ ID NO:43) inherently and naturally comprises CDR motif SEQ ID NO’s: 35-40, as shown below (bold, underlined).
DIQMTQTTSSLSASLGDRVTISCRASQDISKYLNWYQQKPDGTVKLLIYHTSRLHSGVPSRFSGSGSGTDYSLTISNLEQEDIATYFCQQGNTLPYTFGGGTKLEITGSTSGSGKPGSGEGSTKGEVKLQESGPGLVAPSQSLSVTCTVSGVSLPDYGVSWIRQPPRKGLEWLGVIWGSETTYYNSALKSRLTIIKDNSKSQVFLKMNSLQTDDTAIYYCAKHYYYGGSYAMDYWGQGTSVTVSS
With respect to Claims 121, 145, 150, and 162, Kochenderfer-1 taught wherein the dose comprises about 2x10^9 CAR T cells. 
Kandalaft et al taught wherein the dose of total CAR-T cells comprises 1x10^6 cells, 3x10^6 cells, or 1x10^9 cells (pg 4, col. 1, standard escalation phase).
Kochenderfer-2 al taught wherein the dose comprises about 1x10^6 or 5x10^6 CAR T cells/kg (pg 541, col. 1, Anti-CD19 CAR Treatment Plan), which is equivalent to about 1x10^8 to about 4.5x10^8 total CAR T cells. 
Porter et al taught wherein the dose comprises about 1.4x10^7 CAR T cells. 
Porter-2 taught wherein the dose of total CAR-T cells comprises between 1x10^7 to 1x10^9 CAR-T cells (Abstract). 
Lee et al taught dose 1 of 1x10^6 cells/kg = 7.7x10^7 cells to 9x10^7 cells
Lee et al taught dose 2 of 3x10^6 cells/kg = 2.3x10^8 cells to 2.7x10^8 cells.
Turtle et al taught a dose of 2x10^6 cells/kg or 2x10^7 cells/kg (Methods), which is equivalent to about 1.6x10^8 cells or 1.6x10^9 cells. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
The specification fails to disclose an element of criticality for a dose of about 1x10^7 to about 1.5x10^8 total CAR-expressing cells.
With respect to Claims 120 and 149, Kochenderfer-1 taught wherein the dose comprises about 2x10^9 CAR T cells, which is about 2.5x10^7 cells/kg.
Kandalaft et al taught wherein the dose of CAR-T cells comprises 1x10^6 cells/kg (dose 1) or 3x10^6 cells/kg (dose 2) (Summary Methods) about 2x10^5 to about 2x10^6 of the cells/subject kg. Kandalaft et al taught wherein the dose of total CAR-T cells comprises 1x10^6 cells, 3x10^6 cells, or 1x10^9 cells (pg 4, col. 1, standard escalation phase).
Kochenderfer-2 taught wherein the dose comprises about 1x10^6 or 5x10^6 CAR T cells/kg (pg 541, col. 1, Anti-CD19 CAR Treatment Plan).
Porter et al taught wherein the dose comprises about 2x10^5 cells/kg (Abstract, 1.5x10^5 cells/kg; pg 726, col. 2). 
Porter-2 taught wherein the dose of total CAR-T cells comprises between 1x10^7 to 1x10^9 CAR-T cells (Abstract), which is equivalent to about 1x10^5 to about 1x10^7 cells/kg.
Those of ordinary skill in the art recognize that the average body mass for adults in the Unites States naturally ranges from 77kg to 91kg. 
Lee et al taught wherein the dose of CAR-T cells comprises 1x10^6 cells/kg (dose 1) or 3x10^6 cells/kg (dose 2) (Summary Methods) about 2x10^5 to about 2x10^6 of the cells/subject kg.
Turtle et al taught a dose of 2x10^6 cells/kg or 2x10^7 cells/kg (Methods), which is equivalent to about 1.6x10^8 cells or 1.6x10^9 cells.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
The specification fails to disclose an element of criticality for a dose of about 2x10^5 to about 2x10^6 cells/kg.
With respect to Claims 136 and 164, Kochenderfer-1 taught wherein the lymphodepleting therapy comprising fludarabine further comprises cyclophosphamide.
Kandalaft et al taught wherein the lymphodepleting therapy comprising fludarabine further comprises cyclophosphamide (pg 4, col.’s 1-2, Regimen).
Kochenderfer-2 taught wherein the lymphodepleting therapy comprising fludarabine further comprises cyclophosphamide (Abstract).
Porter et al taught a lymphodepleting step prior to administration of the CAR T cells, wherein said lymphodepleting step comprises cyclophosphamide (but not fludarabine) (pg 726, col. 2, Cell Infusions). 
Porter-2 taught wherein the lymphodepleting therapy comprising fludarabine further comprises cyclophosphamide (pg 2, col. 1, “fludarabine/cyclophosphamide).
Lee et al taught wherein the lymphodepleting therapy comprising fludarabine further comprises cyclophosphamide (Summary Methods).
With respect to Claim 138, Kandalaft et al taught wherein the lymphodepletion step is preformed 72 hours (3 days; D-3, -2, -1) prior to administering the CAR-T cells (pg 4, col. 2, Regimen). 
Kochenderfer-2 taught wherein the lymphodepleting step is performed daily starting 5 days (D-5, -4, -3, -2, and -1) prior to administering the CAR-T cells (pg 541, col. 1, Anti-CD19 CAR Treatment Plan).
Porter et al taught a lymphodepleting step performed 96 hours (4 days) prior to administering the CAR-T cells (pg 726, col. 2, Cell Infusions).
Lee et al taught wherein the lymphodepleting therapy is initiated at a time that is about 48 hours to about 96 hours prior to the administration of the cells (pg 518, col. 2, Procedures).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
With respect to Claims 122-125, Kochenderfer-2 taught wherein the CLL is identified as having one or more cytogenetic abnormalities associated with high-risk CLL (pg 541 col. 2, Patient Characteristics, “met criteria for high risk”). 
Porter et al taught wherein the CLL is identified as having one or more cytogenetic abnormalities associated with high-risk CLL (pg 726, col. 1, cytogenetic analysis, “rapidly progressive”, “refractory B-cell neoplasms”; pg 726, col. 2, cytogenetic analysis).  
Porter-2 taught wherein the patients were at high-risk (pg 9, col. 1, “who were at high-risk of death from CLL”). 
With respect to Claim(s) 141, 148, and 159, Lee et al taught wherein the infused dose comprises a CD19 CAR-T CD4+ to CD19 CAR-T CD8+ ratio of 2.6 to 1 (Supplementary Figure 3, “infused CD19-CAR cells”). 
Turtle et al taught wherein the infused dose comprises a CD19 CAR-T CD4+ to CD19 CAR-T CD8+ ratio of 1:1 (Methods). 
Ritchie et al taught wherein the relative ratio of CAR-T CD4+ to CAR-T CD8+ cells to be administered is about 1:1 (pg 2127, col. 1, CD4:CD8 ratio (49%:48%) in the T-cell infusion product).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
With respect to Claim(s) 142, 160, and 165, Turtle et al taught wherein the infused dose comprises a CD19 CAR-T CD4+ to CD19 CAR-T CD8+ ratio of 1:1 (Methods). 
Ritchie et al taught wherein the relative ratio of CAR-T CD4+ to CAR-T CD8+ cells to be administered is about 1:1 (pg 2127, col. 1, CD4:CD8 ratio (49%:48%) in the T-cell infusion product).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 


Citation of Relevant Prior Art
17. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Stephan et al (U.S. Patent 10,392,446; priority to March 14, 2013) is considered relevant prior art for having taught/disclosed a CD19-CAR comprising the scFv domain from FMC63 (SEQ ID NO:21) and having 100% identity to SEQ ID NO:43, thus inherently and naturally comprises CDR motif SEQ ID NO’s: 35-40. 

	Meisenberg et al (Reduced charges and costs associated with outpatient autologous stem cell transplantation, Bone Marrow Transplant 21(9): 927-932, 1998; abstract only) is considered relevant prior art for having taught autologous stem cell transplantation and chemotherapy in an outpatient setting, whereby high-dose chemotherapy and stem cell rescue can be safely administered in the outpatient setting and results in significant cost savings.

	Stiff et al (Autologous hematopoietic stem cell transplants that utilize total body
irradiation can safely be carried out entirely on an outpatient basis, Bone Marrow Transplantation 38: 757-764, 2006) is considered relevant prior art for having taught a method of treating cancer in a patient, including patients suffering from NHL and CLL (pg 758, col. 1, Selection of Patients), the method comprising the step of administering hematopoietic stem cells in the outpatient setting (Title, “can safely be carried out on an outpatient basis”). Outpatient transplants has been documented to be associated with a decrease in medical costs and higher quality of life issues, whereby outpatient transplants have become more common. Stiff et al taught that to improve patient satisfaction and resource utilization, in 1997 our center developed a comprehensive care protocol for our outpatient transplant center that included performing all autotransplants when feasible in a totally outpatient setting (pg 757, col. 2).

Butler et al (Human cell-based artificial antigen-presenting cells for cancer immunotherapy, Immunological Reviews 257(1): 191-209; available December 13, 2013) is considered relevant prior art for having taught a method of treating cancer in a patient, the method comprising the step of administering in vitro generated, anti-tumor, antigen-specific, K562-based aAPC-educated T cells in the outpatient setting (pg 199, col. 2, “All infusions were administered in the outpatient setting and were well-tolerated”). The same antigen-specific, K562 aAPC-based system was also used to educate CD19 CAR-T cells (pg 205, col. 1).

	Slovin et al (Adoptive Transfer of Autologous T Cells Targeted to Prostate Specific Membrane Antigen (PSMA) for the Treatment of Castrate Metastatic Prostate Cancer (CMPC) DOD Grant Log# PC081632, https://cdmrp.army.mil/pubs/video/pc/pdf/slovin_poster.pdf, 2013, poster only) is considered relevant prior art for having taught a method of treating cancer in a patient, the method comprising the step of administering Prostate Specific Membrane Antigen (PSMA)-directed CAR-T cells to the patient in the outpatient setting (“patients will return to the outpatient center for T cell infusion”; Treatment Scheme: “Outpatient for T cell infusion”).

Thus, prior to the effective filing date of the instant application, those of ordinary skill in the art had previously recognized the use of outpatient setting to safely and effectively administer therapeutic cell compositions, e.g. stem cells (Meisenberg et al, Stiff et al), anti-tumor, antigen-specific, educated T cells (Butler et al), and CAR-T cells (Slovin et al, Kandalaft et al), in methods of treating cancer in a patient.

	Myers et al (Perspectives on outpatient administration of CAR-T cell therapy in aggressive B-cell lymphoma and acute lymphoblastic leukemia, J. Immunother. Cancer 9: e002056. Doi:10.1136/jitc-2020-002056; April 12, 2021) is considered relevant post-filing art speaking to outpatient administration of CAR-T cell therapies (Title), including the CD19 CAR-T JULIET clinical trial (NCT02445248, Study of Efficacy and Safety of CTL019 in Adult DLBCL Patients (JULIET), May 15, 2015) to treat lymphoma, in which 26% of the patients received the CAR-T treatment in an outpatient setting (pg 3, col. 1) and the CD19 CAR-T ELIANA clinical trial (NCT02435849, Study of Efficacy and Safety of CTL019 in Pediatric ALL Patients (ELIANA), May 6, 2015) to treat leukemia, in which 24% of the patients received the CAR-T treatment in an outpatient setting (pg 3, col. 2).
Thus, Applicant is not the first to have conceived of the concept of administering to a [cancer] patient CAR-T cell therapies in an outpatient setting, nor even CD19 CAR-T cell therapies to treat lymphoma or leukemia (JULIET clinical trial, 2015; ELIANA clinical trial, 2015) in an outpatient setting.
The "mere existence of differences between the prior art, e.g. lymphoma and/or leukemia (JULIET, ELIANA clinical trials) and an invention, e.g. Non-Hodgkin’s lymphoma and/or Chronic Lymphocytic Leukemia) does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."Id
Conclusion
18. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633